In re Simpson, William J.; — Defendants); applying for supervisory and/or remedial writs; Parish of Lafayette 15th Judicial District Court, Div. “E”, No. 88CR-55996; to the Court of Appeal, Third Circuit, No. KW89-0244.
Granted. It is ordered that assignment of this case is vacated; the case is remanded to the 15th Judicial District Court which is instructed to reassign under a system where the District Attorney’s office does not select the judge and where trial dates are approved by the court; otherwise denied.